Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 22, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142044-5 & (56)(60)                                                                                 Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 142044
                                                                   COA: 295809
                                                                   Oakland CC: 2009-009020-AR
  ROBERT LEE REDDEN,
             Defendant-Appellant.
  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 142045
                                                                   COA: 295810
                                                                   Oakland CC: 2009-009020-AR
  TOREY ALISON CLARK,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the defendants’ motion to withdraw their joint application
  for leave to appeal the September 14, 2010 judgment of the Court of Appeals is
  considered, and it is GRANTED. The motion to strike is DENIED as moot.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 22, 2011                       _________________________________________
         y0615                                                                Clerk